DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 24th of February, 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments (see pages 6-11), filed on the 24th of February, 2021, with respect to the rejection(s) of Claims 1-3, 7, 9-11 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Publication No.: US 2013/0176934 A1 to Malladi et al. (Malladi), Claims 4-6 and 12-14 under 35 U.S.C. 103 as being unpatentable over Malladi, in view Lubenski), Claims 8 and 16 under 35 U.S.C. 103 as being unpatentable over Malladi, in view of Publication No.: US 2017/0181197 A1 to Aguirre et al. (Aguirre) and Claims 17-20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2018/0316617 A1 to Lubenski et al. (Lubenski), in view of Publication No.: US 2020/0145836 A1 to Smith, Trevor D. (Smith)have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made and shown below.

Allowable Subject Matter
4.	Claims 17, 18 and 20 are allowed.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2014/0185497 A1 to Wolf et al. (Wolf), in view of Publication No.: US 2019/0239100 A1 to Pandey et al. (Pandey).
	As to Claims 1 and 9, Wolf discloses a computing device comprising: 
a processor (Figs. 3 and 7, ‘WLAN device 315/wireless modem 700’); 

computer-readable instructions stored on the memory that, when executed by the processor, cause the computing device to perform operations comprising: 
receiving conditions data from at least a first access point (Figs. 3 and 7, ‘the wireless modem 700 may also be a processor or implemented at least in part by a processor.  The wireless modem 700 and/or its components may be configured to send and/or receive backhaul communications from other devices such as other base stations 305’, ¶ 0079; see also ¶ 0059); 
determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point (‘according to a fourth set of illustrative embodiments, a communications device for wireless backhaul communications between a first base station and a second base station of a wireless communications network may include at least one processor. The at least one processor may be configured to scan channel quality of a plurality of carriers of an unlicensed spectrum band and select, based on the scanned channel quality of the plurality of carriers, a first carrier for use in a wireless backhaul communications link between the first base station and the second base station. The processor may be further configured to transmit, by the first base station, a first reservation frame on the first carrier and transmit, from the first base station to the second base station over the first carrier, a first set of backhaul data in a first backhaul traffic frame’, ¶ 0014); and 
causing the at least one backhaul link to utilize the RF resource, wherein the computing device is separate and distinct from the first access point and the second 
Wolf does not expressly disclose determining a radio frequency (RF) resource to be utilized based on the potential throughput.
However, Pandey discloses determining a radio frequency (RF) resource to be utilized based on the potential throughput (‘re-computing weights of all edges based on the new AP placement. For this, AP placement analyzer 410 can use a machine-learning model or simple RF geometry equations to simulate a what-if scenario. For example, AP placement analyzer 410 can build a regression model where the features are the distance between the APs, location parameters (e.g., building), and others, as specified earlier. The target variable will be number of onboarding failures and/or throughput’, ¶ 0120). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘determining a radio Wolf into Pandey so as to effectively manage/monitor network planning to avoid anomalies in wireless network, Pandey ¶ 0012.
As to Claims 2 and 10, Wolf further discloses wherein the RF resource includes at least one of a licensed spectrum or an unlicensed spectrum (‘in a first set of illustrative embodiments, a method for wireless backhaul communications between a first base station and a second base station is described. The method may include scanning channel quality of a plurality of carriers of an unlicensed spectrum band and selecting, based on the scanned channel quality of the plurality of carriers, a first carrier for use in a wireless backhaul communications link between the first base station and the second base station’, ¶ 0006).
As to Claims 3 and 11, Wolf further discloses wherein the conditions data includes at least one of a weather data, signal level, a signal quality, a packet loss rate, interference, an uplink rate, or a downlink rate (‘in certain examples, the method may further include detecting interference on the first carrier. However, despite the detected interference, the first base station may proceed with transmitting the first backhaul traffic frame over the first carrier if it is determined that the detected interference level is below a predetermined threshold’, ¶ 0007).
As to Claims 4 and 12, Wolf further discloses wherein the first access point and second access point are access points of a plurality of access points (‘physical carrier sensing may be employed to scan channel quality of a plurality of carriers of an unlicensed spectrum band and select a carrier for use in a wireless backhaul communications link between a first base station and a second base station based on 
As to Claims 5 and 13, Pandey further discloses determining a distance between the first access point and the second access point and wherein the RF resource is determined based at least in part on the distance (‘re-computing weights of all edges based on the new AP placement. For this, AP placement analyzer 410 can use a machine-learning model or simple RF geometry equations to simulate a what-if scenario. For example, AP placement analyzer 410 can build a regression model where the features are the distance between the APs, location parameters (e.g., building), and others, as specified earlier. The target variable will be number of onboarding failures and/or throughput’, ¶ 0120).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 9.
 As to Claims 6 and 14, Pandey further discloses determining a potential throughput for the mesh network and wherein determining the RF resource is based at least in part on the potential throughput for the mesh network (‘re-computing weights of all edges based on the new AP placement. For this, AP placement analyzer 410 can use a machine-learning model or simple RF geometry equations to simulate a what-if scenario. For example, AP placement analyzer 410 can build a regression model where 
As to Claims 7 and 15, Wolf further discloses wherein at least one of the first access point or the second access point includes at least one of a base station, a Wi-Fi access point, an eNodeB, or a gNodeB (Fig. 3, ‘wireless communications network 300 includes a base station 305-a and a base station 305-b in communication over a wireless backhaul link 332’, ¶ 0058).

7.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, in view of Pandey and further in view of Publication No.: US 2017/0181197 A1 to Aguirre et al. (Aguirre).
As to Claims 8 and 16, Wolf in view of Pandey do not expressly disclose wherein determining the RF resource is based at least in part on a machine learning algorithm.
	However, Aguirre discloses wherein determining the RF resource is based at least in part on a machine learning algorithm (‘in some implementations, base station 220 may determine scores based on a model. For example, the model may receive channel usage information for an unlicensed RF spectrum band as input, and may output a score based on the channel usage information. In some implementations, base station 220 may train the model based on an algorithm (e.g., a machine learning algorithm, etc.)’, ¶ 0052).
Aguirre into Wolf in view of Pandey so as to effectively manage channel usage information in unlicensed radio frequency spectrum so as to reduce congestion and interference in wireless network, Aguirre ¶ 0020.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GBEMILEKE J ONAMUTI/
Primary Examiner, Art Unit 2463